DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8-24, 28, and 33-40 are objected to because of the following informalities:  
The phrase --wherein-- should be added before “one side” to correct the grammatical error (Claim 9, Line 2; Claim 10, Line 2; Claim 11, Line 2, Claim 12, Line 2, Claim 13, Line 2, Claim 14, Line 2, Claim 15, Line 2, Claim 16, Line 2).
The word --and-- should be added before “when” to correct the grammatical error (Claim 9, Line 3; Claim 10, Line 3; Claim 11, Line 3, Claim 12, Line 3, Claim 13, Line 3, Claim 14, Line 3, Claim 15, Line 3, Claim 16, Line 3).
The phrase “outward supporting force” should be changed to --outward elastic supporting force-- to maintain consistency (Claim 4, Line 2).
Claims 17-24 and 33-40 are objected for being dependent on objected Claims 9-16.
Claims 8 and 28 are objected for being dependent on objected Claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the annular mask provides an outward elastic supporting force greater than the annular mask itself” (Lines 7-8).  This statement is indefinite because it is unclear how the annular mask can provide a force greater than itself.  It appears the applicant was trying to say the elastic filler is providing a force greater than the rest of the annular mask or the annular mask without the elastic filler.  However, it is unclear how the mask can produce a force greater than itself when the mask already includes the elastic filler inside of it.  Therefore, the meaning of the claim limitation cannot be determined.  For examination purposes, the claim limitation will be interpreted as the elastic filler is producing the force which is greater than any other elastic supporting force applied by the rest of the annular mask.
Claim 4 states “an outward supporting force” (Line 2).  This statement is indefinite because it is unclear if the outward supporting force is the same as the outward elastic supporting force mentioned earlier.  It appears the applicant was trying to say they’re the same.  However, it is possible there are multiple outward elastic supporting forces involved.  Therefore, the number of outward elastic supporting forces cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.
Claims 2, 3, and 5-40 are rejected for being dependent on rejected Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen (US 5,988,167).
Regarding Claim 1, Kamen discloses a laryngeal mask airway device (apparatus of Fig 1), comprising: a flexible tube set (30 and 32, Fig 1), having an airway tube (30, Fig 1) and an air guide tube (32, Fig 1) that are juxtaposed (30 and 32 are next to each other, Fig 1); an annular mask (34, Fig 1), having an outer membrane (92, Fig 2) surrounding an outer periphery of one end of the airway tube (92 surrounds 60 which is connected to 30, Fig 2) and an elastic filler (94, Fig 1; 94 is resilient material) disposed inside the outer membrane (92 formed to include interior region and resilient material 94 is positioned to lie in interior region, Column 6, Lines 10-25), the outer membrane being in communication with one end of the air guide tube (92 formed to include port 98 near back end foam cuff, port end 46 of pilot tube 32 extends into port 98 to form air passage 100, Column 6, Lines 35-45), another end of the air guide tube being openable and closable (48, Fig 1; if 48 of 32 I sealed with flow control mechanism 50, 100 becomes airtight, Column 6, Lines 50-60), wherein the outer membrane can be inflated and supported by the elastic filler in a natural state (50 is removed so that air flows into 32 and inflates 94 and foam cuff 72, inflating 94 causes 72 to make contact with 20 and 28, Column 7, Lines 10-25; natural state is when the elastic filler is in its inflated state), so that the annular mask provides an outward elastic supporting force greater than the annular mask itself (94 expands 72 to substantially fill 28, this permits foam cuff 72 to form an effective seal with laryngeal rim 20 and U-shaped channels 28 and over the laryngeal opening, Column 7, Lines 25-35; the presence of resilient material 94 provides an elastic supporting force that is greater than the rest of the mask/cuff as it is the material that is creating that effective seal).
Regarding Claim 2, Kamen discloses the elastic filler is made of a foam material (94 is a sponge-like material, foamed polyurethane is one such sponge-like material, Column 6, Lines 60-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) as applied to Claim 1 in view of Clayton (US 2008/0078403) and Rahimsobhani (US 2009/0240199).
Regarding Claim 3, Kamen discloses the claimed invention of Claim 1.  Kamen fails to disclose the elastic filler is a composite material layer that is formed inside the outer membrane and has an outward elastic tension.
However, Clayton, of the same field of endeavor, teaches a multi-layer inflatable balloon cuff (Abstract) including the elastic filler is a material layer (20, Fig 2; 20 may be formed from materials having suitable mechanical and chemical properties, 20 made of polyurethane or polyvinyl chloride, paragraph 0034; the materials are known to be elastic) that is formed inside the outer membrane and has an outward elastic tension (inflation of 20 may exert pressure on more elastic 22, paragraph 0037) to provide additional structural support to the cuff (paragraph 0034) and to allow the outer layer to stretch smoothly over an inner support layer (paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elastic thin inner layer under the membrane, as taught by Clayton, to provide additional structural support to the cuff (Clayton: paragraph 0034) and to allow the outer layer to stretch smoothly over an inner support layer (Clayton: paragraph 0032).  Having this additional layer adds structural support to the existing membrane and ensures that when the mask fully inflates, the membrane is smoothed out.  
Kamen-Clayton combination fails to teach a composite material layer.
However, Rahimsobhani, of the same field of endeavor, teaches a multiple cuff system (Abstract) including a composite material layer (different cuffs may be made of different biocompatible or non-biocompatible organic, inorganic, composite, or polymeric compounds, paragraph 0059; different composite, polymeric, organic and/or inorganic material or a mixture thereof can be used in the construction of the cuff, paragraph 0095) since it is known to use composite materials in the construction of cuffs (paragraphs 0059 and 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner layer to be of a composite material, as taught by Rahimsobhani, since it is known to use composite materials in the construction of cuffs (Rahimsobhani: paragraphs 0059 and 0095).  It is known to use composite materials or mixtures of materials within the cuff to obtain different chemical and mechanical properties in the cuff.  It is obvious that one of ordinary skill in the art would use these kinds of materials in the construction of the cuff as a way to meet the needs of various patients and to optimize the sealing performance of the device.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) as applied to Claim 1 in view of Clayton (US 2008/0078403).
Regarding Claim 4, Kamen discloses the claimed invention of Claim 1.  Kamen fails to disclose the elastic filler is an elastic thin layer having an outward supporting force against an inner surface of the outer membrane.
However, Clayton, of the same field of endeavor, teaches a multi-layer inflatable balloon cuff (Abstract) including the elastic filler is an elastic thin layer (20, Fig 2; 20 may be formed from materials having suitable mechanical and chemical properties, 20 made of polyurethane or polyvinyl chloride, 20 may be 0.0003-0.0025 inches thick, relatively thin inner layer, paragraph 0034; the materials are known to be elastic) having an outward supporting force (inflation of 20 may exert pressure on more elastic 22, paragraph 0037) against an inner surface of the outer membrane (22, Fig 2) to provide additional structural support to the cuff (paragraph 0034) and to allow the outer layer to stretch smoothly over an inner support layer (paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elastic thin inner layer under the membrane, as taught by Clayton, to provide additional structural support to the cuff (Clayton: paragraph 0034) and to allow the outer layer to stretch smoothly over an inner support layer (Clayton: paragraph 0032).  Having this additional layer adds structural support to the existing membrane and ensures that when the mask fully inflates, the membrane is smoothed out.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) as applied to Claims 1 and 2 in view of Schneider et al. (US 2007/0149922).
Regarding Claim 5, Kamen discloses the claimed invention of Claim 1.  Kamen also discloses an intake assembly (50, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (50 is disposed at 48 of 32, Fig 1), the intake assembly includes an intake valve and a plug (50 is used to control flow of air in and out of 32, 52 is formed to cooperate with syringe or like pressure-creating device in effort to create negative or positive pressure, valves, clamps, or any other devices that control airway flow may also be used, Column 5, Lines 10-30), the plug is configured to close an air inlet (56 fits snugly over 52 to form a substantially airtight seal over 48, Column 5, Lines 10-30).  Kamen further discloses inflating pressure is defined as pressure created by a positive pressure-creating device or ambient pressure when a vacuum exists in the resilient material (Column 6, Lines 25-35) and positive pressure can be introduced to further expand the resilient material (Column 7, Lines 45-60).
Kamen fails to disclose an exhaust assembly is disposed at the end of the air guide tube away from the outer membrane, exhaust assembly includes an exhaust valve, the exhaust valve has a unidirectional air outlet, the intake valve has a unidirectional air inlet.
However, Schneider, of the same field of endeavor, teaches a system for regulating volume in a retention cuff/balloon (Abstract) including an exhaust assembly (23, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (23 is disposed on 22 away from cuff 20, Fig 1), exhaust assembly includes an exhaust valve (23 is a one way relief valve, Fig 1; one-way relief valve 23 composed of a flow shut-off, as pressure approaches and ultimately exceeds trigger pressure, outward force is exerted on valve elastomeric sleeve 28 and thereby release excess system pressure by adjusting volume, paragraph 0031), the exhaust valve has a unidirectional air outlet (30, Fig 2A; 23 is a one-way valve, Claim 7), the intake valve has a unidirectional air inlet (18, Fig 1; 18 may be fitted with a one-way valve assembly, or other suitable shut-off mechanism, paragraph 0030; system can be left as effectively “self-sealed” or if desired can be further sealed by placing a cap over 18, paragraph 0034) to allow excessive system pressure to leave (paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust assembly to the flow control mechanism as well as make the intake valve unidirectional, as taught by Schneider, to allow excessive system pressure to leave (Schneider: paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (Schneider: paragraph 0034).  This addition allows any excessive inflation fluid to leave the system and also seals the system once the inflation procedure ceases.  This ensures there are no leaks within the system when the cuff is inflated and allows better fluid control within the device.
Regarding Claim 6, Kamen discloses the claimed invention of Claim 2.  Kamen also discloses an intake assembly (50, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (50 is disposed at 48 of 32, Fig 1), the intake assembly includes an intake valve and a plug (50 is used to control flow of air in and out of 32, 52 is formed to cooperate with syringe or like pressure-creating device in effort to create negative or positive pressure, valves, clamps, or any other devices that control airway flow may also be used, Column 5, Lines 10-30), the plug is configured to close an air inlet (56 fits snugly over 52 to form a substantially airtight seal over 48, Column 5, Lines 10-30).  Kamen further discloses inflating pressure is defined as pressure created by a positive pressure-creating device or ambient pressure when a vacuum exists in the resilient material (Column 6, Lines 25-35) and positive pressure can be introduced to further expand the resilient material (Column 7, Lines 45-60).
Kamen fails to disclose an exhaust assembly is disposed at the end of the air guide tube away from the outer membrane, exhaust assembly includes an exhaust valve, the exhaust valve has a unidirectional air outlet, the intake valve has a unidirectional air inlet.
However, Schneider, of the same field of endeavor, teaches a system for regulating volume in a retention cuff/balloon (Abstract) including an exhaust assembly (23, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (23 is disposed on 22 away from cuff 20, Fig 1), exhaust assembly includes an exhaust valve (23 is a one way relief valve, Fig 1; one-way relief valve 23 composed of a flow shut-off, as pressure approaches and ultimately exceeds trigger pressure, outward force is exerted on valve elastomeric sleeve 28 and thereby release excess system pressure by adjusting volume, paragraph 0031), the exhaust valve has a unidirectional air outlet (30, Fig 2A; 23 is a one-way valve, Claim 7), the intake valve has a unidirectional air inlet (18, Fig 1; 18 may be fitted with a one-way valve assembly, or other suitable shut-off mechanism, paragraph 0030; system can be left as effectively “self-sealed” or if desired can be further sealed by placing a cap over 18, paragraph 0034) to allow excessive system pressure to leave (paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust assembly to the flow control mechanism as well as make the intake valve unidirectional, as taught by Schneider, to allow excessive system pressure to leave (Schneider: paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (Schneider: paragraph 0034).  This addition allows any excessive inflation fluid to leave the system and also seals the system once the inflation procedure ceases.  This ensures there are no leaks within the system when the cuff is inflated and allows better fluid control within the device.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) as applied to Claims 1 and 2 in view of Russell (US 4,434,963).
Regarding Claim 9, Kamen discloses the claimed invention of Claim 1.  Kamen also discloses valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Column 5, Lines 10-20).  Kamen fails to disclose one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 17, Kamen-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).
Regarding Claim 10, Kamen discloses the claimed invention of Claim 2.  Kamen also discloses valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Column 5, Lines 10-20).  Kamen fails to disclose one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 18, Kamen-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) as applied to Claims 1 and 2 in view of Esnouf (US 2012/0174929).
Regarding Claim 25, Kamen discloses the claimed invention of Claim 1.  Kamen fails to disclose the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Regarding Claim 26, Kamen discloses the claimed invention of Claim 2.  Kamen fails to disclose the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Clayton (US 2008/0078403) as applied to Claim 4, and in further view of Schneider et al. (US 2007/0149922).
Regarding Claim 8, Kamen-Clayton combination teaches the claimed invention of Claim 4.  Kamen-Clayton combination also teaches an intake assembly (Kamen: 50, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (Kamen: 50 is disposed at 48 of 32, Fig 1), the intake assembly includes an intake valve and a plug (Kamen: 50 is used to control flow of air in and out of 32, 52 is formed to cooperate with syringe or like pressure-creating device in effort to create negative or positive pressure, valves, clamps, or any other devices that control airway flow may also be used, Column 5, Lines 10-30), the plug is configured to close an air inlet (Kamen: 56 fits snugly over 52 to form a substantially airtight seal over 48, Column 5, Lines 10-30).  Kamen-Clayton combination further teaches inflating pressure is defined as pressure created by a positive pressure-creating device or ambient pressure when a vacuum exists in the resilient material (Kamen: Column 6, Lines 25-35) and positive pressure can be introduced to further expand the resilient material (Kamen: Column 7, Lines 45-60).
Kamen-Clayton combination fails to teach an exhaust assembly is disposed at the end of the air guide tube away from the outer membrane, exhaust assembly includes an exhaust valve, the exhaust valve has a unidirectional air outlet, the intake valve has a unidirectional air inlet.
However, Schneider, of the same field of endeavor, teaches a system for regulating volume in a retention cuff/balloon (Abstract) including an exhaust assembly (23, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (23 is disposed on 22 away from cuff 20, Fig 1), exhaust assembly includes an exhaust valve (23 is a one way relief valve, Fig 1; one-way relief valve 23 composed of a flow shut-off, as pressure approaches and ultimately exceeds trigger pressure, outward force is exerted on valve elastomeric sleeve 28 and thereby release excess system pressure by adjusting volume, paragraph 0031), the exhaust valve has a unidirectional air outlet (30, Fig 2A; 23 is a one-way valve, Claim 7), the intake valve has a unidirectional air inlet (18, Fig 1; 18 may be fitted with a one-way valve assembly, or other suitable shut-off mechanism, paragraph 0030; system can be left as effectively “self-sealed” or if desired can be further sealed by placing a cap over 18, paragraph 0034) to allow excessive system pressure to leave (paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust assembly to the flow control mechanism as well as make the intake valve unidirectional, as taught by Schneider, to allow excessive system pressure to leave (Schneider: paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (Schneider: paragraph 0034).  This addition allows any excessive inflation fluid to leave the system and also seals the system once the inflation procedure ceases.  This ensures there are no leaks within the system when the cuff is inflated and allows better fluid control within the device.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403) and Schneider et al. (US 2007/0149922) as applied to Claim 8, and in further view of Russell (US 4,434,963).
Regarding Claim 16, Kamen-Clayton-Schneider combination teaches the claimed invention of Claim 8.  Kamen-Clayton-Schneider combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Clayton-Schneider combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 24, Kamen-Clayton-Schneider-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403) and Schneider et al. (US 2007/0149922) as applied to Claim 8, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 32, Kamen-Clayton-Schneider combination teaches the claimed invention of Claim 8.  Kamen-Clayton-Schneider combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), Schneider et al. (US 2007/0149922), and Russell (US 4,434,963) as applied to Claim 16, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 40, Kamen-Clayton-Schneider-Russell combination teaches the claimed invention of Claim 16.  Kamen-Clayton-Schneider-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Clayton (US 2008/0078403) as applied to Claim 4, and in further view of Russell (US 4,434,963).
Regarding Claim 12, Kamen-Clayton combination teaches the claimed invention of Claim 4.  Kamen-Clayton combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Clayton combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 20, Kamen-Clayton-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), and Russell (US 4,434,963) as applied to Claim 12, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 36, Kamen-Clayton-Russell combination teaches the claimed invention of Claim 12.  Kamen-Clayton-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Clayton (US 2008/0078403) as applied to Claim 4, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 28, Kamen-Clayton combination teaches the claimed invention of Claim 4.  Kamen-Clayton combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), and Rahimsobhani (US 2009/0240199) as applied to Claim 3, and in further view of Schneider et al. (US 2007/0149922).
Regarding Claim 7, Kamen-Clayton-Rahimsobhani combination teaches the claimed invention of Claim 3.  Kamen-Clayton-Rahimsobhani combination also teaches an intake assembly (Kamen: 50, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (Kamen: 50 is disposed at 48 of 32, Fig 1), the intake assembly includes an intake valve and a plug (Kamen: 50 is used to control flow of air in and out of 32, 52 is formed to cooperate with syringe or like pressure-creating device in effort to create negative or positive pressure, valves, clamps, or any other devices that control airway flow may also be used, Column 5, Lines 10-30), the plug is configured to close an air inlet (Kamen: 56 fits snugly over 52 to form a substantially airtight seal over 48, Column 5, Lines 10-30).  Kamen-Clayton-Rahimsobhani combination further teaches inflating pressure is defined as pressure created by a positive pressure-creating device or ambient pressure when a vacuum exists in the resilient material (Kamen: Column 6, Lines 25-35) and positive pressure can be introduced to further expand the resilient material (Kamen: Column 7, Lines 45-60).
Kamen-Clayton-Rahimsobhani combination fails to teach an exhaust assembly is disposed at the end of the air guide tube away from the outer membrane, exhaust assembly includes an exhaust valve, the exhaust valve has a unidirectional air outlet, the intake valve has a unidirectional air inlet.
However, Schneider, of the same field of endeavor, teaches a system for regulating volume in a retention cuff/balloon (Abstract) including an exhaust assembly (23, Fig 1) is disposed at the end of the air guide tube away from the outer membrane (23 is disposed on 22 away from cuff 20, Fig 1), exhaust assembly includes an exhaust valve (23 is a one way relief valve, Fig 1; one-way relief valve 23 composed of a flow shut-off, as pressure approaches and ultimately exceeds trigger pressure, outward force is exerted on valve elastomeric sleeve 28 and thereby release excess system pressure by adjusting volume, paragraph 0031), the exhaust valve has a unidirectional air outlet (30, Fig 2A; 23 is a one-way valve, Claim 7), the intake valve has a unidirectional air inlet (18, Fig 1; 18 may be fitted with a one-way valve assembly, or other suitable shut-off mechanism, paragraph 0030; system can be left as effectively “self-sealed” or if desired can be further sealed by placing a cap over 18, paragraph 0034) to allow excessive system pressure to leave (paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust assembly to the flow control mechanism as well as make the intake valve unidirectional, as taught by Schneider, to allow excessive system pressure to leave (Schneider: paragraph 0031) and to allow the system to be “self-sealed” after ceasing the introduction of inflation fluid (Schneider: paragraph 0034).  This addition allows any excessive inflation fluid to leave the system and also seals the system once the inflation procedure ceases.  This ensures there are no leaks within the system when the cuff is inflated and allows better fluid control within the device.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), and Rahimsobhani (US 2009/0240199) as applied to Claim 3, and in further view of Russell (US 4,434,963).
Regarding Claim 11, Kamen-Clayton-Rahimsobhani combination teaches the claimed invention of Claim 3.  Kamen-Clayton-Rahimsobhani combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Clayton-Rahimsobhani combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 19, Kamen-Clayton-Rahimsobhani-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), and Rahimsobhani (US 2009/0240199) as applied to Claim 3, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 27, Kamen-Clayton-Rahimsobhani combination teaches the claimed invention of Claim 3.  Kamen-Clayton-Rahimsobhani combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), Rahimsobhani (US 2009/0240199), and Russell (US 4,434,963) as applied to Claim 11, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 35, Kamen-Clayton-Rahimsobhani-Russell combination teaches the claimed invention of Claim 11.  Kamen-Clayton-Rahimsobhani-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.



Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Russell (US 4,434,963) as applied to Claims 9 and 10, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 33, Kamen-Russell combination teaches the claimed invention of Claim 9.  Kamen-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Regarding Claim 34, Kamen-Russell combination teaches the claimed invention of Claim 10.  Kamen-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Schneider et al. (US 2007/0149922) as applied to Claim 6, and in further view of Russell (US 4,434,963).
Regarding Claim 13, Kamen-Schneider combination teaches the claimed invention of Claim 5.  Kamen-Schneider combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Schneider combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 21, Kamen-Schneider-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).


Regarding Claim 14, Kamen-Schneider combination teaches the claimed invention of Claim 6.  Kamen-Schneider combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Schneider combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 22, Kamen-Schneider-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167) and Schneider et al. (US 2007/0149922) as applied to Claims 5 and 6, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 29, Kamen-Schneider combination teaches the claimed invention of Claim 5.  Kamen-Schneider combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Regarding Claim 30, Kamen-Schneider combination teaches the claimed invention of Claim 6.  Kamen-Schneider combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.


Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Schneider et al. (US 2007/0149922), and Russell (US 4,434,963) as applied to Claims 13 and 14, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 37, Kamen-Schneider-Russell combination teaches the claimed invention of Claim 13, Kamen-Schneider-Russell combination  fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Regarding Claim 38, Kamen-Schneider-Russell combination teaches the claimed invention of Claim 14, Kamen-Schneider-Russell combination  fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), Rahimsobhani (US 2009/0240199) and Schneider et al. (US 2007/0149922) as applied to Claim 7, and in further view of Russell (US 4,434,963).
Regarding Claim 15, Kamen-Clayton-Rahimsobhani-Schneider combination teaches the claimed invention of Claim 7.  Kamen-Clayton-Rahimsobhani-Schneider combination also teaches valves, clamps, or any other devices that control air flow may also be used as flow control mechanisms (Kamen: Column 5, Lines 25-30) and the flow control mechanism is used to control the flow of air into or out of pilot tube 32 (Kamen: Column 5, Lines 10-20).  Kamen-Clayton-Rahimsobhani-Schneider combination fails to teach one end of the flexible tube set, away from the annular mask, is transversely provided with an end plate, one side of the end plate, close to the air guide tube, is recessed with a clamping groove, when the air guide tube is embedded in the clamping groove, the air guide tube is pressed to form a closed state.
However, Russell, reasonably pertinent to the problem of controlling the flow of fluid into and out of a tube, teaches a slide clamp (Abstract) including one end of a tube (14, Fig 1) is transversely provided with an end plate (10, Fig 1; 10 is shaped like a plate), one side of the end plate, close to the tube, is recessed with a clamping groove (20 and 22, Fig 1; 22 is close to 14, Figs 1, 4, and 5), when the tube is embedded in the clamping groove, the tube is pressed to form a closed state (slot narrows from receiving portion to crimping portion dimensioned to severely restrict the tubing lumen, thereby preventing or severely limiting fluid flow, Column 2, Lines 20-35) since this is a known type of clamp that can both enable or prevent fluid flow (Column 2, Lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slide clamp to the air guide tube, as taught by Russell, since this is a known type of clamp that can both enable or prevent fluid flow (Russell: Column 2, Lines 20-35).  As established by Kamen, clamps are capable of controlling the flow of fluid in and out of a tube.  Russell provides one type of clamp that functions in a similar fashion and allows for fluid to go in and out of a tube.  It is noted that Applicant is not claiming that the end plate is provided on the airway tube specifically.
Regarding Claim 23, Kamen-Clayton-Rahimsobhani-Schneider-Russell combination teaches the clamping groove is provided with a clamping recess (Russell: 20, Figs 1-2) close to an edge of the end plate (Russell: 20 is close to edge of 10, Figs 1-2) for holding the air guide tube so that the air guide tube can be kept and positioned in the clamping recess (Russell: when the tubing is disposed in the receiving portion, the tubing lumen is not restricted or not significantly restricted, thereby enabling a full-flow or on mode, Column 2, Lines 20-35).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), Rahimsobhani (US 2009/0240199) and Schneider et al. (US 2007/0149922) as applied to Claim 7, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 31, Kamen-Clayton-Rahimsobhani-Schneider combination teaches the claimed invention of Claim 7.  Kamen-Clayton-Rahimsobhani-Schneider combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 5,988,167), Clayton (US 2008/0078403), Rahimsobhani (US 2009/0240199), Schneider et al. (US 2007/0149922), and Russell (US 4,434,963) as applied to Claim 15, and in further view of Esnouf (US 2012/0174929).
Regarding Claim 39, Kamen-Clayton-Rahimsobhani-Schneider-Russell combination teaches the claimed invention of Claim 15.  Kamen-Clayton-Rahimsobhani-Schneider-Russell combination fails to teach the flexible tube set further includes an extraction tube, and one end of the extraction tube is formed with a front opening on a surface of the outer membrane, and the extraction tube and at least a part of the air guide tube are integrally formed at two sides of the airway tube.
However, Esnouf, of the same field of endeavor, teaches an artificial airway (Abstract) including an extraction tube (26, Fig 6; a source of suction applied to 100 so as to establish suction within 12 which distal end of 26 opens, paragraph 0124), and one end of the extraction tube is formed with a front opening on a surface of the outer membrane (12, Fig 1; 12 is on surface of 4, Fig 1; distal end of 26 is in fluid communication with 12, paragraph 0107), and the extraction tube and at least a part of the air guide tube (24, Fig 6) are integrally formed at two sides of the airway tube (24 and 26 are on two sides of 20 and 22, Fig 6) to allow for the removal of regurgitated material (paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a suction tube and modify the membrane to have a front opening, as taught by Esnouf, to allow for the removal of regurgitated material (Esnouf: paragraph 0135) and minimize the possibility of regurgitated material from entering the lungs (Esnouf: paragraph 0004).  The addition of the suction tube allows for the removal of any regurgitated material that might block or obstruct the lungs.  This makes it easier to perform the surgical procedure as well as reduces the risk of the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 6,830,049 shows a clamp to hold the cuff line in place (108, Fig 22).
US 2017/0043111 shows a clamp being used in an endobronchial tube application (Fig 10).
US 2008/0078400 discusses about multi-layered cuffs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785